Citation Nr: 0904465	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  03-26 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for an acquired psychiatric disorder, to include 
bipolar disorder and depression, and if so, whether it should 
be granted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1975 to April 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  This matter was denied by Board decision of 
October 2005.  

The Veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In April 2007, the 
Court remanded the claim to the Board for further 
development, to include compliance with a Court decision 
entered after the October 2005 decision had been entered.  
See Kent v. Nicholson, 21 Vet. App. 1 (2006).  Development 
has been accomplished and the matter returned to the Board.


FINDINGS OF FACT

1.  A July 1987 rating decision denied service connection for 
a nervous condition, classified as paranoid personality and 
bipolar depression.  It was held that a personality disorder 
was shown in service and that acquired pathology such as 
depression was first shown years post service.  An October 
1987 rating decision continued the initial denial of service 
connection.  He was notified of the decisions.  The Veteran 
did not submit a notice of disagreement within a year of 
issuance of the decisions. 

2.  The evidence received since the October 1987 rating 
decision is either cumulative of the evidence previously of 
record or is insufficient, by itself or when considered with 
the evidence previously of record, does not relate to an 
unestablished fact that is necessary to substantiate the 
claim for service connection, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for an acquired psychiatric disorder, to include 
bipolar disorder and depression. 

CONCLUSIONS OF LAW

1.  The July and October 1987 decisions that denied service 
connection for a nervous condition became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).  

2.  New and material evidence has not been received to reopen 
service connection for an acquired psychiatric disorder to 
include bipolar disorder and depression.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the Veteran in September 2002, October 2007, and 
June 2008 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  VA 
provided adequate notice of how disability ratings and 
effective dates are assigned.  

While the appellant may not have received full notice prior 
to the initial decision, after notice was provided in October 
2007 and June 2008, the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and the claim was readjudicated in a September 2008 
supplemental statement of the case.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.

Review of the record reveals that the June 2008 letter also 
essentially complies with the provisions of Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Remand by the Board was 
for this specific purpose, and notice was accomplished.  He 
was notified of the prior denial and instructed as to the 
need for new and material evidence.  His subsequent 
assistance in pursuing the appeal demonstrates actual 
knowledge of what is needed, and further notice or 
development is not indicated.  


Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Spalding v. Brown, 10 Vet. App. 
6 (1996).

By a decision dated July 1987, the RO denied service 
connection for a nervous condition.  The RO found that the 
Veteran's diagnosed passive-aggressive personality disorder 
was a constitutional or developmental abnormality not due to 
disease or injury in service as well as bipolar disorder not 
incurred or aggravated during service.  The acquired 
pathology was first shown years after service.  The Veteran 
submitted additional records and the RO continued the denial 
in October 1987.  The Veteran did not appeal this action 
after getting notice; therefore, the October 1987 decision 
became a final decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103. 

The evidence of record at the time of the October 1987 final 
decision included the Veteran's service treatment records 
showing diagnoses of alcoholism, habitual excessive drinking, 
and passive-aggressive personality; post-service treatment 
records reflecting treatment from 1980 to 1987 for 
alcoholism, substance abuse, bipolar disorder and depression 
as well as various other conditions.  

The October 1987 rating decision denied service connection 
for passive-aggressive personality on the basis that it was a 
constitutional or developmental abnormality not due to 
service.  Service connection for bipolar depression was 
denied on the basis that it was not incurred or aggravated 
during service, nor did the condition manifest to a degree of 
10 percent or more within one year after discharge from 
service.  

In May 2002, the appellant submitted a claim to reopen 
service connection for an acquired psychiatric disorder to 
include bipolar disorder and depression.  The evidence 
received since the October 1987 final decision included VA 
treatment records dated January 2000 to May 2002 and a VA 
examination dated October 2002.  

While the newly received evidence reflects continued 
treatment for psychiatric disorders, including substance 
abuse, bipolar disorder and depression, none of the newly 
received evidence contains evidence of a psychiatric disorder 
related to active service.  As stated above, service 
treatment records revealed diagnoses of alcoholism, habitual 
excessive drinking, and passive-aggressive personality.  Post 
service treatment records also reflected treatment for 
alcoholism, substance abuse, as well as diagnoses of bipolar 
disorder and depression.  

The records received subsequent to the October 1987 rating 
decision similarly noted treatment for substance abuse, 
depression, and bipolar disorder, but did not provide any 
objective evidence that the his psychiatric disorder were 
related to his active service.  Additionally, the VA examiner 
noted diagnoses of bipolar disorder, depression, and 
substance abuse in remission but did not provide an opinion 
as to whether the bipolar disorder and depression were 
related to his active service.  As such, the new medical 
records and statements submitted cannot be considered new and 
material evidence to reopen service connection for an 
acquired psychiatric disorder, to include bipolar disorder 
and depression.  

For these reasons, the Board finds that the evidence received 
since the October 1987 rating decision is either cumulative 
of the evidence previously of record or is insufficient, by 
itself or when considered with the evidence previously of 
record, does not relate to an unestablished fact that is 
necessary to substantiate the claim for service connection, 
and does not raise a reasonable possibility of substantiating 
the claim for service connection for an acquired psychiatric 
disorder, to include bipolar disorder and depression.  
Accordingly the Board finds that new and material evidence 
has not been received to reopen service connection for an 
acquired psychiatric disorder.  


ORDER

New and material evidence not having been received, reopening 
of service connection for an acquired psychiatric disorder to 
include bipolar disorder and depression, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


